Citation Nr: 1424541	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  09-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for intervertebral disc disorders, status postoperative laminectomy L5-S1 (referred to as a back disability) prior to November 18, 2011.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1993 to November 1993, from November 1997 to April 2003, and from August 2003 to November 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a May 2011 Central Office hearing before the Veterans Law Judge A. Bryant.  A complete transcript of the hearing is of record.   This Veterans Law Judge has since retired.  In January 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at his hearing is no longer with the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  That letter was returned as undeliverable, so the Board identified a better address for the Veteran, and remailed this letter in April 2014.  This letter was not returned, and the Veteran did not indicate that he wished to appear at an additional Board hearing within the time allotted.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

In September 2011, the Board remanded the Veteran's increased rating claim to the RO for additional development, including obtaining updated treatment records and scheduling the Veteran for orthopedic and neurological examinations.  In March 2012, after the RO substantially completed this additional development, it increased the Veteran's disability rating for the service-connected back disability to 60 percent, effective November 18, 2011.  

In an April 2012 correspondence with the VA, the Veteran agreed with the RO's decision increasing his rating to 60 percent, but expressed intent to have that rating carry through his original claim date.  Accordingly, the Board framed this issue as an initial rating case prior to the effective date of the RO's favorable rating decision as noted on the first page of this decision.  


FINDINGS OF FACT

1.  In an April 2012 letter, the Veteran agreed with the RO's March 2012 rating decision, which rated his service-connected back disability at 60 percent under the maximum schedular rating for Intervertebral Disc Syndrome, effective from November 18, 2011.

2.  Prior to November 18, 2011, the Veteran's back disability was manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, flexion between 30 and 60 degrees, combined range of motion of 120 degrees or less, or abnormal gait or spinal contour, and with no objective evidence of neurological deficits.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for intervertebral disc disorders, status postoperative laminectomy L5-S1, were not met prior to November 18, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged' ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Back Disabilities

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides ratings from 10 percent through 100 percent.  A 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a .

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (Combined Ratings Table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), effective September 26, 2003, provides ratings from 10 percent to 60 percent.  A 10 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a .

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Analysis of Increased Initial Rating for Back Disability

The Veteran injured his back during a tour of duty in Iraq.   He reported feeling back pain after his unit put sheet metal around his body armor.  After complaints of chronic back pain and limited movement stemming from the incident, the Veteran underwent an MRI of his lumbar spine in mid-December 2005.  The MRI revealed degenerative disc disease at the L4-L5 and L5-S1, but greater at the lower level where the narrowing of the sac and moderate narrowing of the bilateral neural foramina and compression on the exiting nerve roots was observed.  Although the Veteran attempted a series of conservative measures including pain medications and a course of physical therapy, none of these methods relieved his symptoms.  The Veteran's neurologist opted for surgical intervention.  To this end, the Veteran underwent a right hemilaminectomy and disccectomy of the L5-S1 in March 2006.  Since the surgical procedure, the Veteran continued to complain of significant low back pain.  In August 2006, the Veteran received approval for a medical discharge from the military due to residual back pain post surgery.  Upon application, the RO granted the Veteran service connection for a back disability in the October 2007 rating decision that is the subject of this appeal.  An initial 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, effective November 24, 2006.  The Veteran contends that his back disability warranted a higher initial rating. 

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for service-connected back disability prior to November 18, 2011. 

In evaluating injuries affecting the back, an examination of functional ability including the Veteran's current thoracolumbar range of motion and any associated neurological deficits must be performed.  The RO provided the Veteran no less than four opportunities (in October 2007, April 2008, June 2009, and November 2009) for such examination during the appeal period.  The Veteran failed to appear to all four examinations.  The Board recognizes that the Veteran worked overseas as a private security contractor during this period.  However, just as the VA has a duty to provide the Veteran with an examination, the Veteran also has a duty to appear for the examination to assist in developing his claim.  The Veteran failed to do so causing significant difficulty in the VA's ability to rate his claim.  The Veteran's failure to appear in itself may result in a denial of his claim.  See 38 C.F.R. § 3.655.  

Without the benefit of these examinations, the Board considered the objective medical record as well as lay statements made by the Veteran in evaluating the Veteran's back disability, but found limited support for a rating above 10 percent. 

As a baseline of sorts, the Board examined the results of a physical examination conducted in July 2006, approximately four months post-surgery.  The Veteran had lumbar range of motion limitations.  His flexion was 85 degrees with pain at 70 degrees.  His extension was active and passive at 10 degrees with pain elicited at 10 degrees; right lateral was active and passive at 24 degrees with pain elicited at 24 degrees; left lateral was active and passive at 27 degrees with pain elicited at 27 degrees.  Right and left rotations were active and passive at 30 degrees with no pain elicited.  With a combined lumbar range of motion of 206 degrees, this examination approximated a 10 percent rating with the general rating criteria with a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees. 

The Board also reviewed the Veteran's relevant treatment records from VA Medical Centers from January 2007 to present.  At the outset, the Board notes that outpatient treatment was also impacted by the Veteran's overseas work schedule. 

The Veteran's pain and/or lumbar range of motion limitations did not interfere with the Veteran's physical activity including his employment as a private security contractor.   In January 2007 and November 2007 follow-up examinations, the Veteran complained of right low back pain with radiation to the right lower extremity to the 4th and 5th toes, which was corroborated with a positive straight leg raising of the right side.  The Veteran, however, continued to walk with normal gait and exhibited no significant limitation in lifting objects based on physical examination.  He exhibited normal strength, muscle mass, tone and distribution in all extremities.  

Between 2007 and 2009, the Veteran's objective symptoms appeared to improve.   The Veteran underwent MRI scans of the lumbar spine in January 2008 and April 2009.  The April 2009 MRI showed significant improvement over the January 2008 MRI.  The January 2008 MRI revealed a fragment in the L5-S1 space resulting in severe central canal stenosis and affecting the transiting S1 nerve root on the right.  By April 2009, the fragment had disappeared, and the stenosis once seen was no longer present.  

Improvement was also seen upon physical examination.  During a September 2009 examination, the Veteran's lower and upper extremities exhibited no pain.  The Veteran in his substantive appeal and in earlier medical records indicated he had significant lower extremity pain.  The Veteran also exhibited full range of motion in the lumbar spine, albeit slow.  

The only significant issue noted between 2007 and 2009 was a period of about a week when the Veteran reported significant back pain, difficulty standing, and difficulty sitting, and limited sleep due to pain.  This occurred in March 2009.  The Veteran contacted his local VAMC while overseas.  Although this episode caused the Veteran discomfort it did not appear to interfere significantly in his employment.  When questioned during an August 2009 VA PTSD examination, the Veteran reported that he had back pain, but had not lost any time from work over the past 12 months.  

The Veteran's progress appeared to show a slight decline by September 2010.  Physical examination revealed that the Veteran was positive for straight leg raising to 45 degrees bilaterally with more severe symptoms in the right lower extremity.  An MRI scan taken the same month revealed the return of canal stenosis and canal narrowing at the L5-S1 space.  The Board notes that the Veteran did not exhibit any neurological deficits such as weakness, paresthesias, and loss of bowel or bladder function. 

Throughout 2011, the Veteran remained overseas, but exhibited increased pain likely due to the restrictions placed on the release of narcotic drugs, which limited the amount the Veteran could receive at any time.  While the Veteran made statements that he was unable to work, he continued to work up until his most recent November 2011 VA spine examination, which fully contemplates the Veteran's disability picture. 

Based on the above findings, the preponderance of the evidence demonstrates the criteria for an initial evaluation higher than 10 percent are not met, as there are no formal range of motion findings to consider to evaluate the Veteran under the next highest rating of 20 percent, even when taking into account additional loss of motion due to DeLuca factors.  Prior to November 18, 2011, there are simply no findings of flexion between 30 and 60 degrees, combined range of motion of 120 degrees or less, or abnormal gait or spinal contour.  Moreover, even with such factors, there is no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  For these reasons, the Board finds that an initial disability rating in excess of 10 percent is not warranted prior to November 18, 2011.  

Next, the Board has considered whether an initial rating in excess of 10 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, no physician or other medical professional reported incapacitating episodes due to his back disability or ordered bed rest due to this disability.  To the contrary, the Veteran continued to work without any loss of time.  Accordingly, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5242, which addresses degenerative arthritis of the spine. Diagnostic Code 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  Diagnostic Code 5237 is potentially applicable as it addresses lumbosacral strain.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration. 

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, although the Veteran did periodically complain of lower extremity pain, the examinations did not show objective evidence of neurological deficit, such that a separate rating would be warranted.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for the back disability prior to November 18, 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back disability. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in low back pain and a herniated disc.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  Had there been objective evidence of neurological deficits, the rating schedule provides for that as well.  In this case, comparing the Veteran's disability level and symptomatology of the back disorder to the rating schedule, the degree of disability throughout the entire appeals period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.   "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in a March 2007 notice satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  In the Veteran's April 2012 letter to the VA, he indicated that not all records were reviewed based on the evidence list of the most recent supplemental statement of the case (SSOC).  The Board notes that the SSOC only lists the most recent relevant evidence obtained since the last statement of the case and is not a reflection of the record as a whole that contains the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded a VA spine examination in November 2011.  The examiner, a medical professional, performed an examination and provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran was offered VA examinations on at least four other occasions prior to November 2011, but failed to appear to any of those examinations, even after providing input regarding his schedule.  With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

An initial disability rating in excess of 10 percent prior to November 18, 2011 for intervertebral disc disorders, status postoperative laminectomy L5-S1 is denied.    


	


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


